Exhibit 10.11

 

FINANCIAL ADVISOR RETENTION PROGRAM

 

Under The Legg Mason, Inc.

 

1996 Equity Incentive Plan, As Amended

 

The Compensation Committee of the Legg Mason, Inc. Board of Directors has
adopted this Financial Advisor Retention Program (the “Program”) under the Legg
Mason, Inc. 1996 Equity Incentive Plan, as amended from time to time (the
“Plan”), in order to enhance the ability of Legg Mason Wood Walker,
Incorporated, a wholly owned subsidiary of Legg Mason, to retain full time
financial advisors. Under this Program, the Committee will annually grant
Performance Units under the Plan to certain financial advisors. The Performance
Units granted under the Program are in the nature of retention awards. This
document sets out the terms and conditions under which annual grants of
Performance Units in the nature of retention awards will be made under the
Program and the terms and conditions of each retention award. This document, the
Program and each retention award are subject to the applicable terms and
conditions of the Plan.

 

1. Purpose – The purpose of the Program is to enhance the ability of Legg Mason
Wood Walker, Incorporated (the “Company”) to retain key full-time financial
advisors by granting Performance Units that provide special payments to key
financial advisors who remain employed by the Company for specific periods of
time. The Program also provides for payments to retired financial advisors who
do not compete with the Company following their retirement. The value of the
Performance Units and the amount of additional compensation payable to a
full-time financial advisor for remaining with the Company for a specified
period (and the measure of the value of that financial advisor’s continued
employment with the Company) is determined based upon the commissions and fee
revenue generated by the financial advisor during a particular calendar year, as
determined by the Committee. Amounts payable under this Program are in addition
to the compensation provided for services rendered and are intended solely to
encourage financial advisors to remain employed by the Company as full-time
financial advisors.

 

2. Definitions – As used herein, the following definitions shall apply:

 

(a) “Account” means a Financial Advisor’s combined Interest Account and Phantom
Stock Account.

 

(b) “Board” means the Legg Mason, Inc. Board of Directors.

 

(c) “Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board, authorized to administer the Plan under
Section 3 thereof.

 

(d) “Company” means Legg Mason Wood Walker, Incorporated.



--------------------------------------------------------------------------------

(e) “Credit Interest Asset Base” means for each month, the product of (A) the
product of (X) 0.0833 and (Y) the sum of the average credit interest and Legg
Mason Money Market Fund balances of the FA for the month (calculated by dividing
the sum of the closing balances in the account for each day by the number of
days in the month), less the applicable threshold for that Year as set forth in
the FA Compensation Schedule, and (B) 0.001 (or the different number for the
applicable Year as is set forth in the FA Compensation Schedule).

 

(f) “Credit Interest Retention Award” means the portion of a Retention Award
credited under Section 4(b) with respect to the combined balance in credit
interest accounts and Legg Mason Money Market Fund accounts in excess of the
applicable threshold contained in the FA Compensation Schedule. In the case of a
Team Leader, such Retention Award shall be based on the combined balance in
credit interest accounts and Legg Mason Money Market Fund accounts of the
Participating Team (or portion thereof that is allocated to such Team Leader) in
excess of the applicable threshold contained in the FA Compensation Schedule.

 

(g) “Credit Interest Rate” means the average of the twelve month end rates of
the Company’s credit interest rate paid during a Year to the Company’s cash
reinvestment accounts.

 

(h) “Disability” means a medically determinable physical or mental impairment
which, as determined by the Committee using such criteria as it establishes in
its sole and absolute discretion, will prevent the FA from performing his or her
usual duties or any other similar duties available in the Company’s employ for a
period of at least twelve (12) months.

 

(i) “Distribution Valuation Date” means (i) in the case of a distribution
following the death of a FA or the termination of a FA’s employment as a result
of Disability, the date that is ten (10) business days before the applicable
Payment Date; and (ii) in all other cases, January 25th (or, if Legg Mason
Common Stock is not traded on its principal exchange on that day, the next
following day on which Legg Mason Common Stock is traded on its principal
exchange) preceding the applicable Payment Date.

 

(j) “Dividend Payment Date” has the meaning specified in Section 6(d)(i).

 

(k) “Eligible FA” means a FA (i) who is employed in the Company’s Private Client
Group, (ii) who is classified by the Company as a full-time FA, (iii) who is
employed by the Company on the last day of the Year, or who terminated
employment during the Year by reason of death, Disability or Retirement, and
(iv) whose annual compensation is calculated under the FA Compensation Schedule
or, if the FA’s annual compensation is not calculated under the FA Compensation
Schedule, who has been notified in writing by the Company’s management that he
or she is eligible to participate in the Program. A FA who is not classified by
the Company as a “full-time” FA is not eligible to participate in the Program,
regardless of the number of hours devoted to services as a FA. Also, FAs who are
members of a Participating Team are not considered Eligible FAs, however, a FA
who is a Team Leader is considered an Eligible FA, regardless of whether the
Team’s annual compensation is calculated under the FA Compensation Schedule.

 

-2-



--------------------------------------------------------------------------------

(l) “Eligible Gross Production” means Gross Production that is used to calculate
the amount of a Production Retention Award, as determined annually in accordance
with the FA Compensation Schedule; provided that Eligible FAs whose annual
compensation is not calculated under the FA Compensation Schedule will receive
Retention Awards under the Program as if their compensation were calculated
under the FA Compensation Schedule. The Gross Production of a Participating Team
shall count toward Eligible Gross Production regardless of whether the
Participating Team is compensated under the FA Compensation Schedule.

 

(m) “FA Compensation Schedule” means the Legg Mason Financial Advisor
Compensation Schedule that is in effect for a particular Year.

 

(n) “Fair Market Value” means an amount equal to the average of the closing
prices on the principal exchange on which Legg Mason Common Stock is traded for
the date on which the price is being determined (i.e., the Valuation Date,
Dividend Payment Date, Distribution Valuation Date or other specified date) and
the four (4) trading days immediately following the applicable date on which the
value is being determined or, if Legg Mason Common Stock is not then traded on
an exchange, such amount as is determined by the Committee, in its discretion,
using any reasonable method of valuation. Any decline in the actual trading
price of Legg Mason Common Stock during the five (5) day pricing period shall be
the sole risk of the FA.

 

(o) “Financial Advisor” or “FA” means an employee who devotes all of his or her
working time to the generation of commission and fee revenues through the sale
of investment products and services to the public and is compensated on a
commission basis. This definition excludes any executive office/departmental
personnel unless specifically included by separate agreement. Notwithstanding
the foregoing, a Branch Manager who receives non-commission compensation shall
be considered a “Financial Advisor” or “FA” and may be considered a
Participating FA who is eligible to receive a Retention Award hereunder (but
determined solely on his or her personal Gross Production).

 

(p) “Gross Production” means the gross commission and fee revenue (other than
investment banking fees and order fees, both of which are excluded from the
calculation of Gross Production) that is received by the Company from sales of
products and services by a Financial Advisor. If production is split between one
or more Financial Advisors, each Financial Advisor’s “Gross Production” will be
based on his or her own cumulative production level.

 

(q) “Inactive Participant” means a Participating FA was credited with a
Retention Award under the Program and who continues to be employed by the
Company but who ceases to be an Eligible FA.

 

(r) “Interest Account” means the investment account established for Retention
Awards pursuant to Section 5(a) and Section 6(c) of this document.

 

-3-



--------------------------------------------------------------------------------

(s) “Legg Mason” means Legg Mason, Inc., a Maryland corporation.

 

(t) “Legg Mason Common Stock” means shares of common stock, $.10 par value per
share, of Legg Mason.

 

(u) “Legg Mason Money Market Fund” means one or more money market funds
sponsored by a subsidiary of Legg Mason.

 

(v) “Legg Mason Share Units” or “Share Units” means units that are economically
equivalent to, but are not actual, shares of Legg Mason Common Stock.

 

(w) “Monthly Credit Interest Amount” means for each month, the amount determined
by multiplying 0.40 (or the different number for the applicable Year as is set
forth in the FA Compensation Schedule) by the Credit Interest Asset Base for the
FA for that month; however, a Monthly Credit Interest Amount that is a negative
number shall be deemed to be zero.

 

(x) “Participating FA” means an Eligible FA who participates in the Program
based on his or her Eligible Gross Production in any Year or Monthly Credit
Amounts for all months in any Year.

 

(y) “Participating Team” means a group of FAs who operate (and are compensated)
as a team and who are designated as a Participating Team by the Company.

 

(z) “Payment Date” means the date a FA receives a payment from Legg Mason
pursuant to the Program.

 

(aa) “Performance Unit” means an award granted pursuant to Section 11 of the
Plan.

 

(bb) “Phantom Stock Account” means the investment account established for
Retention Awards pursuant to Section 5(a) and Section 6(d) of this document.

 

(cc) “Plan” means the Legg Mason, Inc. 1996 Equity Incentive Plan, as amended
from time to time.

 

(dd) “Production Retention Award” means the portion of a Retention Award
calculated under Section 4(a) with respect to Gross Production in excess of the
applicable Gross Production threshold contained in the FA Compensation Schedule.
In the case of a Team Leader, such Retention Award shall be based on Gross
Production of the Participating Team (or portion thereof that is allocated to
such Team Leader) in excess of the applicable Gross Production threshold
contained in the FA Compensation Schedule.

 

(ee) “Program” means the Financial Advisor Retention Program, the terms and
conditions of which are contained in this document, pursuant to which Legg Mason
will grant retention awards to certain FAs under the Plan.

 

-4-



--------------------------------------------------------------------------------

(ff) “Retention Award” means a Performance Unit granted under the Program that
is designed to assist the Company in retaining Eligible FAs. The value of a
Retention Award is based on commission and fee revenue for a Year in excess of
certain thresholds established by the Committee. The right to receive payments
under a Retention Award is based the continued employment of a Eligible FA for a
specific period of time. A Retention Award includes a Production Retention Award
and a Credit Interest Retention Award.

 

(gg) “Retirement” means a FA’s termination of employment with the Company (i) on
or after age sixty-five (65); or (ii) at any time when the sum of the FA’s age
at termination of employment and his or her years of service with the Company
equals at least seventy (70).

 

(hh) “Team Leader” means the person (or persons) designated as leader (or
leaders) of a Participating Team (which may be all members of a Participating
Team) on the records of the Company.

 

(ii) “Valuation Date” means February 15th of each year or, if that day is not a
day on which Legg Mason Common Stock is traded on the principal exchange on
which it is regularly traded, the next following trading day.

 

(jj) “Year” means the calendar year.

 

3. Plan Participation – Eligible FAs shall become participants in the Program on
the last day of the first Year during which they become Participating FAs. In
order to receive a Retention Award for any Year during which a Participating FA
is employed, the FA must be an Eligible FA for such Year (provided, however, if
the employment of a Participating FA terminates during a Year by reason of the
FA’s death, Disability or Retirement, the FA may be entitled to a prorated
Retention Award for such Year (determined in accordance with Section 4)).

 

Retention Awards are designed to encourage continued employment with the Company
and to entice Eligible FAs to continue in their position as a full-time FA. If a
Participating FA ceases to be an Eligible FA (e.g., because he or she ceases to
be classified as a full-time FA), but still remains in the employ of the
Company, he/she will become an Inactive Participant. An Inactive Participant
shall remain eligible to receive Retention Awards that were previously credited
to his or her Account (and which are payable at a future date if he/she remains
employed by the Company), and the value of the Account of an Inactive
Participant shall continue to be credited with earnings pursuant to Section 5
(subject to the forfeiture provisions of Section 7(a) if he/she does not remain
employed by the Company). However, an Inactive Participant shall not be entitled
to receive further Retention Awards with respect to his or her subsequent period
of employment with the Company in a capacity other than as an Eligible FA.

 

4. Retention Awards – Retention Awards are designed to provide a financial
incentive for Participating FAs to remain employed by the Company and to
continue in the position of a full-time FA. The Program also provides for
payment of Retention Awards in exchange for compliance with the provisions of
Section 10 following Retirement. In order to

 

-5-



--------------------------------------------------------------------------------

entice a Participating FA to remain employed as an Eligible FA and/or to comply
with the provisions of Section 10 following Retirement, Legg Mason will credit
the following amounts to the Account of each Participating FA who is employed on
the last day of the Year. Such credit shall be made following the end of each
Year commencing with calendar year 2004:

 

(a) Production Retention Award – The amount determined by applying the
applicable rate schedule in the FA Compensation Schedule for the Year to the
Participating FA’s Eligible Gross Production for that Year.

 

(b) Credit Interest Retention Award – The sum of the Monthly Credit Interest
Amounts of the Participating FA for that Year.

 

Notwithstanding the foregoing, if the total amount to be credited to the Account
of a Participating FA under (a) and (b) above for a Year is less than One
Hundred Dollars ($100.00), no amount will be credited to the Account of such
Participating FA for such Year.

 

Retention Awards that the Participating FA elects to invest in the Phantom Stock
Account will be allocated as of the Valuation Date following the close of the
Year to which the Retention Award relates.

 

If the employment of a Participating FA terminates during a Year by reason of
the FA’s death, Disability or Retirement, the FA shall be entitled to a prorated
Retention Award for such Year. Such proration shall be made by:

 

(i) multiplying the applicable thresholds in Section 4(a) and the related
provisions of the FA Compensation Schedule by a fraction, the numerator of which
is the number of calendar days during which the FA was employed by the Company
and the denominator of which is 365; and

 

(ii) applying such adjusted thresholds and making the required determinations
with respect to the FA’s Eligible Gross Production under Section 4(a) as of the
last day of the month during which the FA terminated employment and adding to
that amount any Credit Interest Retention Award related to the months in which
the Participating FA was employed.

 

5. Establishment of FA Accounts

 

(a) Account Established for Each Participating FA – An individual Account shall
be established on the books of Legg Mason in the name of each Participating FA,
for the purpose of accounting for Retention Awards payable to the FA, and to
account for investment adjustments made pursuant to Section 6. A separate
sub-account shall be established with respect to Retention Awards credited for
each Year (to which Retention Awards for the Year and any investment adjustments
made pursuant to Section 6 shall be credited). Other sub-accounts may be
established as the Committee or Legg Mason deems appropriate to properly
implement the provisions of the Program.

 

-6-



--------------------------------------------------------------------------------

(b) Account Statements – As soon as practicable after the Valuation Date, Legg
Mason shall provide each FA who has a balance in his or her Account with a
statement showing the Retention Awards credited to his or her Account with
respect to each Year, the manner in which Retention Awards for a particular Year
are deemed to be invested, the date on which the FA is scheduled to receive his
or her Retention Award (and investment adjustments thereon) for each Year, and
such other information as the Committee shall deem relevant.

 

6. Investment of Retention Awards – In order to give a Participating FA the
opportunity to share in the growth and profitability of Legg Mason, and to
provide further incentive for Participating FAs to remain in the employ of the
Company (and to comply with the provisions of Section 10 following Retirement),
Retention Awards credited to an Account shall be deemed to be invested in
accordance with the provisions of this Section 6 pending payment.

 

(a) Phantom Stock or Interest Credit – For investment purposes, Retention Awards
credited to a Participating FA’s Account shall be allocated to, and accrue in,
either the Phantom Stock Account or Interest Account.

 

(b) Investment Designation – Subject to such limitations, rules and procedures
as may from time to time be imposed by the Committee, each Participating FA
shall elect annually, prior to the end of each Year, on a form prescribed by the
Committee, whether any Retention Awards for such Year shall be allocated to, and
accrue in, the Interest Account or the Phantom Stock Account. Once an election
has been made for a particular Year, it may not be changed. A separate election
may be made with respect to each Year. Except as the Committee shall otherwise
determine, any investment election with respect to the Retention Awards for a
Year shall apply to the Retention Award for each following Year unless and until
a new investment election is filed with the Committee. In the event the
Committee does not receive an initial investment election, or it receives an
investment election which it deems to be incomplete, unclear, not in accordance
with procedures established by the Committee, or otherwise improper, the
Participating FA’s existing investment election (which may include the
investment election under the Legg Mason Wood Walker, Incorporated Financial
Advisor Retention Plan) then in effect shall remain in effect, unless the
Committee provides for, and permits, corrective action. If there is no existing
investment election, or, if after the expiration of any opportunity provided for
corrective action, the Committee still possesses incomplete investment
instructions, the Participating FA shall be deemed to have designated that any
non-directed Retention Award be allocated to the Interest Account.

 

(c) Interest Account – Legg Mason will establish an Interest Account on its
books and records for the benefit of each Participating FA and shall credit such
Interest Account with the Retention Awards allocated to the Interest Account. As
of the last day of each Year, the balance of a FA’s Interest Account (as
determined prior to the allocation of any Retention Award for such Year) shall
be credited by Legg Mason with an amount equal to one year’s interest based on
the Credit Interest Rate. Retention Awards which the FA elects to invest in the
Interest Account will be allocated as of December 31 of the Year to which the
Retention Award relates (but will not be included for purposes of determining
the amount of interest allocated for such Year).

 

-7-



--------------------------------------------------------------------------------

(d) Phantom Stock Account – All Retention Awards for a Year that are allocated
to the Phantom Stock Account for that Year shall be deemed converted into Legg
Mason Share Units. Legg Mason will establish a Phantom Stock Account on its
books and records for the benefit of each Participating FA and shall credit such
Phantom Stock Account with the amount of Share Units resulting from the
conversion of the Retention Awards. The number of Share Units into which such
Retention Award shall be converted (calculated to four decimal places) will be
determined as of the Valuation Date and will be equal to the amount of the
Retention Award for the Year divided by the Fair Market Value of a share of Legg
Mason Common Stock on the Valuation Date. The conversion of a Retention Award
into Legg Mason Share Units will be made by Legg Mason as soon as
administratively practicable after the Valuation Date following the Year to
which the Retention Award relates.

 

(i) Adjustment to Phantom Stock Account upon Dividend by Legg Mason – If, prior
to a Payment Date, Legg Mason pays any dividend (other than in Legg Mason Common
Stock) on its Common Stock, or makes any distribution (other than in Legg Mason
Common Stock) with respect thereto, the FA’s Phantom Stock Account will be
credited with a number of additional Share Units determined by dividing the
amount of the dividend or other distribution allocable to the Share Units
already credited to the Phantom Stock Account as of the record date for the
dividend or distribution, by 95% of the Fair Market Value of a share of Legg
Mason Common Stock on the payment date for the dividend or distribution (the
“Dividend Payment Date”). Amounts to be credited under this subsection 6(d)(i)
will be credited as soon as administratively practicable after the applicable
Dividend Payment Date.

 

(ii) Adjustment to Phantom Stock Account upon Certain Events – In the event
that, prior to a Payment Date, the number of outstanding shares of Legg Mason
Common Stock is changed by reason of a stock split, stock dividend, combination
of shares or recapitalization, or Legg Mason Common Stock is converted into or
exchanged for other shares as a result of a merger, consolidation, sale of
assets or other reorganization or recapitalization, the number of Share Units
then credited to a FA’s Phantom Stock Account will be appropriately adjusted so
as to reflect such change (based upon the best estimate of Legg Mason as to
relative values).

 

(iii) Rights as LMI Stockholder – Neither the allocation of Retention Awards to
the Phantom Stock Account, nor any other provision of the Plan, shall confer or
be construed as conferring upon a FA any rights as a stockholder of Legg Mason
or any right to have access to the books and records of Legg Mason or any
affiliate or subsidiary.

 

7. Eligibility for Payment of Account –

 

(a) Continued Employment – The Retention Awards credited to a Participating FA’s
Account for a Year (together with any related investment adjustments thereto)
are not intended to constitute compensation for specific services or for
commissions or fee revenue generated during a particular year, but are
additional discretionary payments that are designed to encourage a FA to remain
employed by the Company for a period of six years following the close of such
Year in which a Retention Award is credited to an Account. Accordingly, the
Retention Awards for a particular Year (together with any related investment
adjustments thereto) shall only be paid if the FA remains continuously employed
by the

 

-8-



--------------------------------------------------------------------------------

Company through the last day of the sixth (6th) Year following the Year to which
the Retention Awards relates. If a Participating FA’s employment with the
Company terminates for any reason (whether involuntary or voluntary and whether
with or without cause) other than death, Disability or Retirement on or before
the last day of the sixth Year following the year to which the Retention Awards
relates, the portion of the Participating FA’s Interest Account and Phantom
Stock Account that relates to such Retention Awards (and the related investment
adjustments thereto) shall be forfeited in their entirety.

 

(b) Death or Disability – Upon termination of employment with the Company due to
death or Disability, the amount credited to the Account of a FA shall be paid in
accordance with the provisions of Section 8.

 

(c) Retirement – Upon termination of employment with the Company due to
Retirement, a FA shall be entitled to receive the amount credited to his or her
Account in accordance with the provisions of Section 8, conditioned upon, and in
exchange for, his or her continued compliance with the provisions of Section 10.

 

(d) Forfeitures – Forfeited amounts (including amounts forfeited pursuant to
Section 10) shall revert to Legg Mason and will not be allocated to other
Participating FAs.

 

8. Timing of Payments –

 

(a) During Employment – Except for cases of Retirement, death or Disability, and
subject to the terms and conditions of the Program and the Plan, payments of the
Retention Awards credited to a FA’s Account (together with any investment
adjustments made pursuant to Section 6 with respect to such Retention Award)
shall be made within seventy-five (75) days after the last day of the sixth
(6th) Year following the Year to which the Retention Award relates.

 

(b) Retirement – In the event a FA’s employment with the Company terminates as a
result of Retirement, payment of the FA’s remaining Account (including any
prorated Retention Award to which the FA may be entitled for the Year pursuant
to Section 4) shall be made, subject to the terms and conditions of the Program
and the Plan, within seventy-five (75) days after the close of the Year
following the Year in which the FA retired, unless the FA has forfeited his or
her right to payment pursuant to Section 10.

 

(c) Disability of FA – In the event a FA’s employment with the Company
terminates as a result of the FA’s Disability, all amounts in the FA’s Account
(including any prorated Retention Award to which the FA may be entitled for the
Year pursuant to Section 4) shall be paid, subject to the terms and conditions
of the Program and the Plan, within seventy-five (75) days following the later
of (i) the date on which the FA’s employment terminated and (ii) the date the
Committee determines that the FA’s employment terminated as a result of the FA’s
Disability. The Committee, in its sole discretion, may determine that a FA has a
Disability and that the FA’s employment with the Company terminated as a result
of such Disability at any time before, at the time of, or after the FA’s
termination of employment.

 

-9-



--------------------------------------------------------------------------------

(d) Death –

 

(i) Death During Employment – If a FA’s employment with the Company terminates
as a result of the FA’s death, all amounts in the FA’s Account (including any
prorated Retention Award to which the FA may be entitled for the Year pursuant
to Section 4) shall be paid to the FA’s beneficiary (as determined pursuant to
Section 8(d)(iii)) within seventy-five (75) days following the date of the FA’s
death.

 

(ii) Death Following Retirement – In the event of a FA’s death subsequent to the
date of the FA’s Retirement and at a time during which the FA’s remaining
Account under the Program has not been distributed, all amounts then remaining
in the FA’s Account shall be paid to the FA’s beneficiary (as determined
pursuant to Section 8(d)(iii)) within seventy-five (75) days following
Committee’s receipt of written notification of the FA’s death.

 

(iii) Designation of Beneficiary – Each FA from time to time may designate, on
such form as the Committee may prescribe from time to time, any person or
persons (who may be named contingently or successively) to receive any amount
payable under the Program upon or after his or her death, and such designation
may be changed from time to time by the FA by filing a new designation with the
Committee. Each designation will revoke all prior designations by the FA, shall
be on a form prescribed by the Committee, and will be effective only when filed
in writing with the Committee during the FA’s lifetime. In the absence of a
valid beneficiary designation, or if, at the time any amount is payable to a FA
or beneficiary, there is no living beneficiary eligible to receive the payment
that has been validly named by the FA, then Legg Mason shall pay any such amount
to the FA’s surviving spouse (if the FA was legally married at the time of his
or her death) or if there is no surviving spouse, to the FA’s estate. In
determining the existence or identity of anyone entitled to payment, the
Committee may rely conclusively upon information supplied by the personal
representative of the FA’s estate. In the event of a lack of adequate
information having been supplied to the Committee, or in the event that any
question arises as to the existence or identity of anyone entitled to receive a
payment as aforesaid, or in the event that a dispute arises with respect to any
such payment, or in the event that a beneficiary designation conflicts with
applicable law, or in the event the Committee is in doubt for any other reason
as to the right of any person to receive a payment as beneficiary then,
notwithstanding the foregoing, Legg Mason, in its sole discretion, may, in
complete discharge, and without liability for any tax or other consequences
which might flow therefrom: (i) distribute the payment to the FA’s estate, (ii)
retain such payment, without liability for interest, until the rights thereto
are determined, or (iii) deposit the payment into any court of competent
jurisdiction.

 

9. Form of Payment –

 

(a) Interest Account – The portion allocable to a FA’s Interest Account shall be
paid in cash.

 

(b) Phantom Stock Account – The portion allocable to a FA’s Phantom Stock
Account shall be paid in whole shares of Legg Mason Common Stock as described
below, based on the Fair Market Value of Legg Mason Common Stock on the
Distribution Valuation Date. Whole Share Units to be distributed within an FA’s
Phantom Stock Account will be converted into shares of Legg Mason Common Stock
on a one-for-one basis.

 

-10-



--------------------------------------------------------------------------------

The portion of a FA’s Phantom Stock Account that represents fractional Share
Units and thus cannot be converted into whole shares of Legg Mason Common Stock
shall be distributed in cash. Any decline in the actual trading price of Legg
Mason Common Stock during the period between the Distribution Valuation Date and
the applicable Payment Date, as well as any brokerage commissions, fees or other
charges incurred by a FA in connection with the disposition of any shares of
Legg Mason Common Stock that are distributed to the FA, shall be the sole risk
and responsibility of the FA.

 

10. Non-Compete – If a retired FA engages in competition with the Company prior
to the date of payment, the FA’s Account shall be forfeited in its entirety.
Forfeited amounts shall revert to Legg Mason and will not be allocated to other
FAs.

 

(a) For purpose of this Section, a FA shall be deemed to have “engaged in
competition” with the Company if he or she:

 

(i) discloses the names of or otherwise identifies any of the Company’s
customers to any person, firm, corporation, association, or other entity which
provides products or services that are similar to those provided by the Company;

 

(ii) discloses to any person, firm, corporation, association, or other entity
any information regarding the Company’s general business practices or
procedures, methods of sale, list of products, personnel information or any
other information concerning the Company’s business;

 

(iii) owns, manages, operates, controls, is employed by, acts as an agent for,
participates in or is connected in any manner with the ownership, management,
operation or control of any firm, corporation, association or other entity which
is engaged in businesses which are or may be competitive to the business of the
Company; provided further that this restrictive covenant shall encompass the
State of Maryland and any other states where the Company is engaged in business,
and every city, county, and other political subdivision of such states; or

 

(iv) solicits or calls, either by himself or at his or her direction has any
other person or firm solicit or call, any of the customers of the Company on
whom the FA called, with whom the FA became acquainted, or of whom the FA
learned during his or her employment by the Company.

 

(b) The determination of whether a FA has violated the terms of Section 10(a)
shall be made by the Committee, in its sole and absolute discretion, and the
determination of the Committee shall be final, conclusive and binding upon both
the FA (or any person or entity claiming through the FA) and Legg Mason.

 

(c) As a condition precedent to any distribution, the Committee may require a
certificate from the FA certifying that he or she has not violated any of the
provisions of Section 10(a).

 

(d) It is the intention of Legg Mason and the FA that this Section be given the
broadest protection allowed by law with regard to the restrictions herein
contained.

 

-11-



--------------------------------------------------------------------------------

Each restriction set forth in this Section shall be construed as a condition
separate and apart from any other restriction or condition. To the extent that
any restriction contained in this Section is determined by any court of
competent jurisdiction to be unenforceable by reason of it being extended for
too great a period of time, or as encompassing too large a geographic area, or
over too great a range of activity, or any combination of these elements, then
such restriction shall be interpreted to extend only over the maximum period of
time, geographic area, and range of activities which the court deems reasonable
and enforceable. The FA agrees that the restrictions described in this Section
are reasonable and necessary to protect legitimate interests of Legg Mason.

 

(e) In the event a FA desires a ruling as to the potential application of this
Section, he may request a ruling from the Committee in accordance with Section
16.

 

(f) If the Committee in its discretion determines that an activity otherwise
described herein would not be injurious to the Company, it may waive the
application of this Section to such activity, which waiver shall be binding upon
the FA and Legg Mason. The Committee shall exercise such discretion in a
uniform, nondiscriminatory manner.

 

11. Withholding Taxes – Amounts payable under the Plan shall be subject to such
deductions or withholding as may be required by law. Notwithstanding anything
herein to the contrary, Legg Mason may delay any distribution under the Plan
until the recipient of the distribution has separately provided for the payment
of any required withholding taxes with respect to the distribution by check or
other method approved by the Committee in its sole discretion. Legg Mason, to
the extent permitted or required by law, shall have the right (i) to deduct any
federal, state or local taxes of any kind required by law to be withheld with
respect to any taxable event under the Program from any amount payable hereunder
or from any wage, salary, commission, bonus or other payment otherwise due to a
FA from Legg Mason or the Company, and (ii) to retain or sell without notice a
sufficient number of shares of Legg Mason Common Stock to be issued to such FA
(or any other person entitled to receive the payment due a FA) to cover any such
taxes.

 

12. Assignment of Benefits – No amount payable, or other right or benefit, under
the Plan will, except as otherwise specifically provided by the terms of this
document, the Plan or by applicable law, be subject to sale, assignment,
transfer, pledge, encumbrance, attachment, garnishment or levy prior to
distribution to a FA. Since the Plan is intended to be a non-qualified, unfunded
plan that is not subject to the Employment Retirement Income Security Act of
1974, as amended, payments under the Plan (including payments under the Program)
will not be subject to the provisions of any qualified domestic relations order
(as defined under the Internal Revenue Code of 1986, as amended) applicable to a
FA’s Account.

 

13. Right to Offset – Notwithstanding any provision herein to the contrary, any
distribution payable under the Plan (including under the Program) may be used,
at the discretion of the Committee and subject to compliance with applicable
law, to offset any debt owed by a FA to Legg Mason or the Company at the date
such distribution would otherwise be paid. Legg Mason may withhold distributions
payable under the Plan (including distributions under the Program) to offset any
debts or other liabilities owed by a FA to Legg Mason or the Company. If Legg
Mason is aware of any errors, loans outstanding, or outstanding or pending

 

-12-



--------------------------------------------------------------------------------

liabilities of a FA, Legg Mason may withhold distributions under the Plan
(including distributions under the Program) until such time as the liabilities
are satisfied or Legg Mason has determined that an outstanding or pending
liability no longer exists.

 

14. Unfunded Nature of the Plan – Legg Mason will not be required to purchase,
hold or dispose of any investments with respect to amounts credited to the
Account of any FA participating in the Program. A FA has no interest in the
Account or in any investments Legg Mason may purchase with such amounts, except
as a general, unsecured creditor of Legg Mason.

 

The Program at all times shall be entirely unfunded. The FA’s Account (including
the Interest Account and Phantom Stock Account) is merely a record for measuring
and determining the amount of Retention Awards to be paid by Legg Mason to, or
with respect to, the FA under the Program, and such Account shall be established
solely for such bookkeeping purposes. Legg Mason shall not be required to
segregate any funds or other assets to be used for payment of benefits under the
Program. The FA’s Account shall not be, or be considered as evidence of the
creation of, a trust fund, an escrow or any other segregation of assets for the
benefit of the FA or any beneficiary of the FA. There is no guaranty of benefit
payments to the FA.

 

The obligation of Legg Mason to make the payments under the Program is an
unsecured contractual obligation only, and neither the FA nor any beneficiary of
the FA shall have any beneficial or preferred interest by way of trust, escrow,
lien or otherwise in and to any specific assets or funds. The FA and each
beneficiary of the FA shall look solely to the general credit of Legg Mason for
satisfaction of any obligations due or to become due under the Program.

 

Should Legg Mason elect to make contributions to a trust (hereinafter referred
to as the “Trust”) to assist Legg Mason in paying the benefits which may accrue
hereunder, the amounts contributed shall be used to purchase the deemed
investments under Section 6, subject to application of the provisions of this
Section 14 to the actual investments. However, contributions to the Trust shall
not reduce or otherwise affect Legg Mason’s liability to pay benefits under the
Program (which benefits may be paid from the Trust or from Legg Mason’s general
assets, in the discretion of Legg Mason), except that Legg Mason’s liability
shall be reduced by actual benefit payments from the Trust (and the Account
shall be appropriately adjusted to reflect such payments). If any such
investments, or any contributions to the Trust, are made by Legg Mason, such
investments shall have been made solely for the purpose of aiding Legg Mason in
meeting its obligations under the Program, and, except for actual contributions
to the Trust, no trust or trust fund is intended. To the extent that Legg Mason
does, in its discretion, purchase or hold any such investments (other than
through contributions to the Trust), Legg Mason will be named sole owner of all
such investments and of all rights and privileges conferred by the terms of the
instruments or certificates evidencing such investments. Nothing stated herein
will cause such investments, or the Trust, to form part of the Account, or to be
treated as anything but the general assets of Legg Mason, subject to the claims
of its general creditors, nor will anything stated herein cause such
investments, or the Trust, to represent the vested, secured or preferred
interest of the FA. Legg Mason shall have the right at any time to use such
investments not held in the Trust in the ordinary course of its business.
Neither the FA

 

-13-



--------------------------------------------------------------------------------

nor any of his or her beneficiaries shall at any time have any interest in the
Account or the Trust or in any such investments, except as a general, unsecured
creditor of Legg Mason to the extent of the Retention Awards which are the
subject of the Program.

 

15. Effect on Employment Rights and Other Benefit Programs – Neither
participation in nor any of the provisions of the Program shall give the FA any
right to be retained in the employment of the Company. The Program shall not be
construed as a contract of employment. Legg Mason and the Company maintain an
employment-at-will policy. As a FA is free to end his or her employment with the
Company at any time for any reason or no reason, the Company is free to end the
employment with a FA at any time for any reason or no reason. Furthermore, the
Company may end at any time a FA’s employment as a Financial Advisor. In the
event a FA is no longer employed as a Financial Advisor or otherwise ceases to
be an Eligible FA, the FA will no longer be entitled to Retention Awards
pursuant to the Program. However, as long as a FA continues to be employed in
good standing by the Company for the requisite period, the FA shall continue to
be entitled to the Retention Awards previously credited to the FA’s Account
under the Program. The Program is in addition to, and not in lieu of, any other
employee benefit plan or program in which the FA may be or become eligible to
participate by reason of employment with the Company, and the timing of receipt
of benefits hereunder shall have no effect on contributions to or benefits under
such other plans or programs except as the provisions hereof and of each such
plan or program may specify.

 

16. Administration – The Committee, as constituted from time to time, shall have
full power to interpret, construe and administer the Program, including
authority to determine any dispute or claim with respect thereto. The
determination of the Committee in any matter within the powers and discretion
granted to it under the Plan, made in good faith, shall be binding and
conclusive upon Legg Mason, the FA and all other persons having any right or
benefit hereunder. The Program is in all respects subject to the terms of the
Plan.

 

17. Paperless Communications – Notwithstanding anything contained herein to the
contrary, the Committee from time to time may establish uniform procedures
whereby with respect to any or all instances herein where a writing is required,
including but not limited to any required written notice, election, consent,
authorization, instruction, direction, designation, request or claim,
communication may be made by any other means designated by the Committee,
including by paperless communication, and such alternative communication shall
be deemed to constitute a writing to the extent permitted by applicable law,
provided that such alternative communication is carried out in accordance with
such procedures in effect at such time.

 

18. Arbitration – As a condition precedent to the crediting and receipt of
Retention Awards under the Plan, each FA agrees that any controversy or dispute
arising under the Plan which cannot be resolved by the Committee shall be
submitted for arbitration upon demand of either party in accordance with the
rules of the National Association of Securities Dealers, Inc. or the New York
Stock Exchange, Inc.

 

19. Controlling Law – The Program and this document shall be construed, and the
legal relations between the parties in connection with any dispute relating to
the Plan shall be determined, in accordance with the laws of the State of
Maryland; provided, however, that employment laws (including wage and hour laws)
shall be based on the law of the jurisdiction in which the FA is employed.

 

-14-



--------------------------------------------------------------------------------

20. Amendment or Termination – Legg Mason reserves the right to amend or
terminate the Program at any time. Any such amendment or termination shall be by
action of the Committee.

 

21. Effect of Amendment or Termination – No amendment or termination of the
Program shall directly or indirectly affect the rights of any FA (or the FA’s
designated beneficiary) to payment of the amount in his or her Account, to the
extent that such amount was payable under the terms of the Plan prior to the
effective date of such amendment or termination.

 

-15-